DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on June 20, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-9 in the reply filed on June 20, 2022 is acknowledged.  The applicant traverses the species restriction because it is not understood if the species restriction was made for Group I or II. The examiner intended that the species restriction be made for the device claims of Group I. However the traversal is moot since the applicant canceled Group I, claims 10-20 which also includes species A and B. 
Applicant’s election of Group II, claims 1-9 and new claims 21-31 in the reply filed on June 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (between inventions-pertaining to Groups I and II), the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 9, 21, 22, 26-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Pub. 2018/0006041 A1).
In re claim 1,  Xu et al. (US Pub. 2018/0006041 A1) Xu et al. discloses a method comprising: forming a word line (42; [0052]0 between a pair of dielectric layers (32); recessing sidewalls of the dielectric layers (fig. 4B) from a sidewall of the word line to expose a top surface and a bottom surface of the word line; forming a tunneling strip (506) on the sidewalls of the dielectric layers and the top surface, the bottom surface, and the sidewall of the word line; forming a semiconductor strip (60) on the tunneling strip; and forming a bit line(63) and a source line (11) contacting the semiconductor strip.
In re claim 2,  Xu et al. discloses ([0042-0073]; figs. 4A-4J) forming a trench in a multilayer stack, the multilayer stack comprising the dielectric layers, wherein recessing the sidewalls of the dielectric layers expands the trench to form sidewall recesses, the tunneling strip and the semiconductor strip each extending into the sidewall recesses; and depositing a first isolation region in the trench and the sidewall recesses.
In re claims 4 and 5, Xu et al. discloses ([0042-0073]; figs. 4A-4J) the multilayer stack further comprises a sacrificial layer between the dielectric layers, and wherein forming the word line comprises: replacing the sacrificial layer with the word line. Recessing the sidewalls of the dielectric layers comprises: etching the dielectric layers with an etching process, the etching process removing a dielectric material of the dielectric layers at a faster rate than a conductive material of the word line.
In re claims 8 and 9, Xu et al. discloses ([0042-0073]; figs. 4A-4J) the tunneling strip contacts the sidewalls of the dielectric layers and the top surface, the bottom surface, and the sidewall of the word line. An isolation strip contacting the sidewalls of the dielectric layers and the top surface, the bottom surface, and the sidewall of the word line is formed, the isolation strip disposed between the tunneling strip and the word line.

In re claim 21, Xu et al. discloses ([0042-0073]; figs. 4A-4J) a method comprising: forming a trench (49) in a multilayer stack, the multilayer stack comprising a word line (42; [0052]) between a pair of dielectric layers (32); forming sidewall recesses (fig. 4B) by recessing sidewalls of the dielectric layers from a sidewall of the word line; and forming a thin film transistor stack in the sidewall recesses and the trench, the thin film transistor stack comprising: a tunneling strip (506) extending along a top surface of the word line, the sidewall of the word line, a bottom surface of the word line, and the sidewalls of the dielectric layers; a semiconductor strip (60) over the tunneling strip; and a first isolation region (62) over the semiconductor strip. 
In re claim 22, Xu et al. discloses ([0042-0073]; figs. 4A-4J) forming a bit line (63) and a source line (11) in the first isolation region, the bit line contacting the semiconductor strip, the source line contacting the semiconductor strip.
	In re claims 26-28, Xu et al. discloses ([0042-0073]; figs. 4A-4J) that after recessing the sidewalls of the dielectric layers, the sidewall of the word line forms right angles with each of the top surface and the bottom surface of the word line. After recessing the sidewalls of the dielectric layers, the word line has sharp corners.
In re claim 29, Xu et al. discloses ([0042-0073]; figs. 4A-4J) a method comprising: forming trenches (49) in a multilayer stack, the multilayer stack comprising a word line (42; [0052]) and a dielectric layer (32), the word line and the dielectric layer each having a width between the trenches; reducing the width (fig. 4B) of the dielectric layer to less than the width of the word line; after reducing the width of the dielectric layer, forming a tunneling strip (506) extending along a sidewall of the dielectric layer and a sidewall of the word line; forming a semiconductor strip (60) over the tunneling strip; forming a first isolation region (62) over the semiconductor strip; and forming a bit line (63) and a source line (11) in the first isolation region, the bit line contacting the semiconductor strip, the source line contacting the semiconductor strip.
In re claim 31, Xu et al. discloses ([0042-0073]; figs. 4A-4J) reducing the width of the dielectric layer comprises etching a dielectric material of the dielectric layer at a faster rate than a conductive material of the word line. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. 2018/0006041 A1) as applied to claim 29 above.
In re claim 30, Xu discloses all of the elements of the claims except wherein the width of the dielectric layer is reduced by 60% to 80% and the recess having a depth in the range of 30nm to 40nm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the dielectric layers having any desired width or depth, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 3 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US Pub. 2021/0257407 A1), Kanamori (US Pub. 2018/0033799 A1), Lue (US Pub. 10,727243 B1), Byung ( WO-2011096601 A1), Young (KR-20210037316 A), and Baek (CN-102122661 A) disclose various elements of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815